 



Exhibit 10(p)

Oxford Health Plans, Inc. Deferred Compensation Plan

Effective January 1, 2004

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                                  Page              

--------------------------------------------------------------------------------

Purpose
            1  
ARTICLE 1
  Definitions     1  
ARTICLE 2
  Selection/Enrollment/Eligibility     7    
2.1
  Eligibility     7    
2.2
  Enrollment Requirements     7    
2.3
  Commencement of Participation     7    
2.4
  Termination of Participation and/or Deferrals     7    
2.5
  Insider Trading Policy     8  
ARTICLE 3
  Deferral Commitments/Crediting/Taxes     8    
3.1
  Minimum Deferral     8    
3.2
  Maximum Deferral     8    
3.3
  Election to Defer/Effect of Election Form     9    
3.4
  Withholding of Annual Deferral Amounts     10    
3.5
  Vesting     11    
3.6
  Crediting/Debiting of Account Balances     11    
3.7
  Payroll Reductions and Taxes     15    
3.8
  Distributions     15  
ARTICLE 4
  Short-Term Payout/Unforeseeable Financial Emergencies     16    
4.1
  Short-Term Payout     16    
4.2
  Other Benefits Take Precedence Over Short-Term Payout     17    
4.3
  Withdrawal Payout/Suspensions for Unforeseeable Financial Emergencies     17  
ARTICLE 5
  Termination Benefit     17    
5.1
  Termination Benefit     17    
5.2
  Payment of Termination Benefit     17    
5.3
  Death Prior to Completion of Termination Benefit     18  
ARTICLE 6
  Change in Control Benefit     18    
6.1
  Change in Control Benefit     18  
ARTICLE 7
  Disability Waiver and Benefit     19    
7.1
  Disability Waiver     19    
7.2
  Continued Eligibility/Disability Benefit     19  

i 



--------------------------------------------------------------------------------



 

                                  Page              

--------------------------------------------------------------------------------

ARTICLE 8
  Beneficiary Designation     19    
8.1
  Beneficiary     19    
8.2
  Beneficiary Designation/Change     20    
8.3
  Acknowledgment     20    
8.4
  No Beneficiary Designation     20    
8.5
  Doubt as to Beneficiary     20    
8.6
  Discharge of Obligations     20  
ARTICLE 9
  Leave of Absence     21    
9.1
  Paid Leave of Absence     21    
9.2
  Unpaid Leave of Absence     21  
ARTICLE 10
  Termination/Amendment/Modification     21    
10.1
  Termination     21    
10.2
  Amendment     22    
10.3
  Plan Agreement     22    
10.4
  Effect of Payment     22    
10.5
  Amendment to Ensure Proper Characterization of the Plan     22    
10.6
  Changes in Law Affecting Taxability     23  
ARTICLE 11
  Administration     23    
11.1
  Committee Duties     23    
11.2
  Agents     24    
11.3
  Binding Effect of Decisions     24    
11.4
  Indemnity of Committee     24    
11.5
  Company Information     24  
ARTICLE 12
  Other Benefits and Agreements     24    
12.1
  Coordination with Other Benefits     24  
ARTICLE 13
  Claims Procedures     25    
13.1
  Scope of Claims Procedures     25    
13.2
  Initial Claim     25    
13.3
  Review Procedures     27    
13.4
  Calculation of Time Periods     29    
13.5
  Legal Action     29  
ARTICLE 14
  Miscellaneous     29  

ii 



--------------------------------------------------------------------------------



 

                                  Page              

--------------------------------------------------------------------------------

 
14.1
  Status of Plan     29    
14.2
  Unsecured General Creditor     29    
14.3
  Company’s Liability     29    
14.4
  Nonassignability     30    
14.5
  Not a Contract of Employment; No Guarantee of Payment     30    
14.6
  Furnishing Information     30    
14.7
  Terms     30    
14.8
  Captions     30    
14.9
  Governing Law     31    
14.10
  Notice     31    
14.11
  Successors     31    
14.12
  Spouse’s Interest     31    
14.13
  Validity     31    
14.14
  Incompetent     31    
14.15
  Court Order     32    
14.16
  Payment in the Event of Taxation     32    
14.17
  Insurance     32    
14.18
  Government and Other Regulations     32  
SCHEDULE A
            33  

iii 



--------------------------------------------------------------------------------



 



OXFORD HEALTH PLANS, INC. DEFERRED COMPENSATION PLAN

Effective January 1, 2004

Purpose

          The purpose of this Plan is to enable a select group of management or
highly compensated employees and members of the board of directors of Oxford
Health Plans, Inc. (the “Company”) to defer compensation. This Plan shall be
unfunded for tax purposes and for purposes of Title I of ERISA.

ARTICLE 1
Definitions

          For purposes of this Plan, unless otherwise clearly apparent from the
context, the following phrases or terms shall have the following indicated
meanings:

      1.1   “Account Balance” shall mean, with respect to a Participant, a
credit on the records of the Company equal to (i) the sum of all of a
Participant’s Annual Deferral Amounts, plus (ii) amounts credited or debited in
accordance with all the applicable crediting provisions of this Plan that relate
to the Participant’s Account Balance, less (iii) all distributions made to the
Participant or his or her Beneficiary pursuant to this Plan that relate to his
or her Account Balance. The Account Balance, and each other specified account
balance, shall be a bookkeeping entry only and shall be utilized solely as a
device for the measurement and determination of the amounts to be paid to a
Participant, or his or her designated Beneficiary, pursuant to this Plan.      
1.2   “Annual Base Salary” shall mean the annual cash compensation relating to
services performed during any calendar year, whether or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year, excluding Incentive Payments, overtime, fringe benefits, stock options,
restricted stock awards, relocation expenses, non-monetary awards and other
fees, automobile and other allowances paid to a Participant for employment
services rendered (whether or not such allowances are included in the Employee’s
gross income). Annual Base Salary shall be calculated without regard to any
reductions for compensation voluntarily deferred or contributed by the
Participant pursuant to any qualified or non-qualified plans of the Company (and
therefore shall be calculated to include amounts not otherwise included in the
Participant’s gross income under Code Sections 125, 402(e)(3) or 402(h) pursuant
to plans established by the Company).       1.3   “Annual Deferral Amount” shall
mean that portion of a Participant’s Annual Base Salary and/or Incentive
Payments, or Directors Fees that a Participant elects to have, and is, deferred
and credited to the Participant’s Account Balance in accordance with Article 3,
for

1



--------------------------------------------------------------------------------



 

          the Plan Year of reference. In the event of a Participant’s
Termination of Employment prior to the end of a Plan Year, such year’s Annual
Deferral Amount shall be the actual amount withheld prior to such event.      
1.4   “Beneficiary” shall mean one or more persons, trusts, estates or other
entities, designated in accordance with Article 8, that are entitled to receive
benefits under this Plan upon the death of a Participant.       1.5  
“Beneficiary Designation Form” shall mean the form established from time to time
by the Committee that a Participant completes, signs and returns to the
Committee to designate one or more Beneficiaries.       1.6   “Board” shall mean
the board of directors of the Company or its Compensation Committee.       1.7  
“Bonus Deferrals” shall mean that portion of the compensation paid to a
Participant as an annual, sales or other bonus that the Participant elects to
have, and is, deferred in accordance with Article 3, for the Plan Year of
reference, provided, however, deferrals of bonuses other than annual, sales or
LTIP Payouts shall require Committee consent.       1.8   “Change in Control”
shall have the meaning set forth in the Company’s 2002 Equity Incentive
Compensation Plan, as amended from time to time (or its successor).       1.9  
“Claimant” shall have the meaning set forth in Section 13.2.       1.10   “Code”
shall mean the Internal Revenue Code of 1986, as amended from time to time.    
  1.11   “Committee” or “Plan Committee” shall mean the Company’s Retirement
Committee; provided that, with respect to any determination made under the Plan
pertaining to an “officer”, “director” or “ten percent beneficial owner” of the
Company, within the meaning of Section 16 of the Securities Exchange Act of
1934, “Committee” or “Plan Committee” shall mean the Company’s Compensation
Committee.       1.12   “Common Stock” shall mean the common stock of the
Company, $0.01 par value or, in the event that the outstanding shares of common
stock are later changed into or exchanged for a different class of stock or
securities of the Company or another corporation, that other stock or security.
      1.13   “Company” shall mean Oxford Health Plans, Inc., and any successor
to all or substantially all of the Company’s assets or business.

2



--------------------------------------------------------------------------------



 

      1.14   “Deduction Limitation” shall mean the following described
limitation on a benefit that may otherwise be payable pursuant to the provisions
of this Plan. Except as otherwise provided, this limitation shall be applied to
all payments that are “subject to the Deduction Limitation” under this Plan. If
the Committee determines in good faith that there is a reasonable likelihood
that any compensation paid to a Participant for a taxable year of the Company
would not be deductible by the Company solely by reason of the limitation under
Code Section 162(m), then to the extent deemed necessary by the Committee to
ensure that the entire amount of any payment to the Participant pursuant to this
Plan is deductible, the Committee may cause the Company to defer all or any
portion of a payment under this Plan. Any amounts deferred pursuant to this
limitation shall continue to be credited or debited with additional amounts in
accordance with Section 3.6 below, even if such amount is being paid out in
installments. The amounts so deferred and amounts credited or debited thereon
shall be paid to the Participant or his or her Beneficiary (in the event of the
Participant’s death) at the earliest possible date, as determined by the
Committee in good faith, on which the deductibility of compensation paid or
payable to the Participant for the taxable year of the Company during which the
payment is made will not be limited by Code Section 162(m).       1.15  
“Director” shall mean a non-Employee member of the Company’s Board.       1.16  
“Directors Fees” shall mean any cash retainer and meeting fee paid to a Director
for each regular or special meeting and for any committee meetings attended in
person, by teleconference or other similar means.       1.17   “Disability”
shall mean a period of disability during which a Participant qualifies for
permanent disability benefits under the Company’s long-term disability plan, or,
if a Participant does not participate in such a plan, a period of disability
during which the Participant would have qualified for permanent disability
benefits under such a plan had the Participant been a participant of said plan,
as determined in the sole discretion of the Committee. If the Company does not
sponsor such a plan, or discontinues to sponsor such a plan, Disability shall be
determined by the Committee in its sole discretion.       1.18   “Effective
Date” shall mean the effective date of the Plan, which is January 1, 2004.      
1.19   “Election Form” shall mean the form or forms established from time to
time by the Committee that a Participant completes, signs and returns to the
Committee to make an election under the Plan.       1.20   “Employee” shall mean
an individual who is an employee of the Company or subsidiary of the Company and
whose position is designated as Vice President or above (excluding regional vice
presidents and similar positions).

3



--------------------------------------------------------------------------------



 

      1.21   “ERISA” shall mean the Employee Retirement Income Security Act of
1974, as amended from time to time.       1.22   “Guideline LTIP Deferral” shall
mean that portion of a Participant’s LTIP Payout that the Participant elects to
have, and is, deferred for the Plan Year of reference in accordance with
Article 3, and in accordance with the provisions of the Company’s stock
ownership guidelines, as in effect from time to time, that address the election
by certain senior officers to defer a percentage of his or her after-tax LTIP
Payout (i.e., fifteen percent (15%), twenty five percent (25%) or fifty percent
(50%), depending on the office that the executive holds) towards meeting his or
her expected Company stock ownership level. (Solely with respect to an LTIP
Payout relating to the 2003-2004 performance period under the LTIP, the portion
of such LTIP Payout that the Participant may elect to defer as a “Guideline LTIP
Deferral” shall be his or her applicable percentage (i.e., fifteen percent
(15%), twenty five percent (25%) or fifty percent (50%)) of the after-tax amount
of the excess of the Participant’s long-term incentive award determined under
the two (2) year performance period under the LTIP (i.e., 2003-2004) over the
Participant’s long-term incentive award determined under the three (3) year
performance period ending in 2004.       1.23   “Incentive Payment” shall mean
any compensation paid to a Participant as commissions, annual, sales or other
bonus, LTIP Payout or RSU Payout relating to services performed during any
calendar year, whether or not paid in such calendar year or included on the
Federal Income Tax Form W-2 for such calendar year. These Incentive Payment
items, collectively, are referred to herein as the “Incentive Payments”      
1.24   “Insider Trading Policy” shall mean the Company’s Policy Statement on
Non-Public Information and Policy Statement on Covered Manager Transactions in
Oxford Securities as in effect from time to time.       1.25   “LTIP” shall mean
the Company’s Amended and Restated 2001 Management Incentive Compensation Plan
for Covered Employees (as defined in Code Section 162(m)) and its Amended and
Restated 2001 Management Incentive Compensation Plan for non-Covered Employees.
      1.26   “LTIP Payout” shall mean any long-term incentive award paid to a
Participant under the LTIP relating to services performed during any performance
period, whether paid or not paid during such performance period or included on
the Federal Income Tax Form W-2 during such performance period.       1.27  
“Participant” shall mean any Employee and any Director (i) who is selected by
the Committee to participate in the Plan, (ii) who elects to participate in the
Plan, (iii) who signs a Plan Agreement, an Election Form(s) and a Beneficiary
Designation Form, (iv) whose signed Plan Agreement, Election Form(s) and
Beneficiary Designation Form are accepted by the

4



--------------------------------------------------------------------------------



 

          Committee, (v) who commences participation in the Plan, and (vi) whose
Plan Agreement has not terminated. Except as expressly provided herein, a spouse
or former spouse of a Participant shall not be treated as a Participant in the
Plan or have an Account Balance under the Plan.       1.28   “Plan” shall mean
this Deferred Compensation Plan, as evidenced by this instrument and by each
Plan Agreement, as they may be amended from time to time.       1.29   “Plan
Agreement” shall mean a written agreement, as may be amended from time to time,
executed by a Participant and the Company that shall provide for the entire
benefit to which such Participant is entitled under the Plan; should there be
more than one Plan Agreement, the Plan Agreement bearing the latest date of
acceptance by the Company shall supersede all previous Plan Agreements in their
entirety and shall govern such entitlement. The terms of any Plan Agreement may
be different for any Participant, and any Plan Agreement may provide additional
benefits not set forth in the Plan or limit the benefits otherwise provided
under the Plan; provided, however, that any such additional benefits or benefit
limitations must be agreed to by both the Company and the Participant.      
1.30   “Plan Year” shall mean a period beginning on January 1 of each calendar
year and continuing through December 31 of such calendar year during which this
Plan is in effect.       1.31   “RSU Payout” shall mean the vesting of any
restricted stock units or other similar equity-based awards awarded to a
Participant under the Company’s 2002 Equity Incentive Compensation Plan
(including any successor plan or other plan pursuant to which the Company can
award restricted stock units or other similar equity-based awards) relating to
services performed during any calendar year, whether paid or not paid in such
calendar year or included on the Federal Income Tax Form W-2 for such calendar
year.       1.32   “RSU Deferral” shall mean that portion of a Participant’s RSU
Payout that the Participant elects to have deferred for the Plan Year of
reference, in accordance with Article 3, and that the Committee, in its
discretion, approves for deferral.       1.33   “Short-Term Payout” shall mean
the payout set forth in Section 4.1.       1.34   “Stock Unit” shall mean an
artificial unit of value representing the value of one share of Common Stock.
Stock Units shall not have voting rights.       1.35   “Stock Unit Fund” shall
mean a Measurement Fund (as described in Section 3.6(d)) maintained on the books
of the Company reflecting credits to Participants’ Account Balances in Stock
Units.       1.36   “Stock Unit Sub-Account” shall mean the portion (if any) of
a Participant’s Account Balance allocated to the Stock Unit Fund.

5



--------------------------------------------------------------------------------



 

      1.37   “Termination Benefit” shall mean the benefit set forth in
Article 5.       1.38   “Termination of Employment” shall mean (a) the severing
of employment with the Company, or (b) severance as a Director, voluntarily or
involuntarily, for any reason. A mere transfer of status from employment to
service as a Director or from service as a Director to employment shall not be a
Termination of Employment.       1.39   “Unforseeable Financial Emergency” shall
mean an unanticipated emergency that is caused by an event beyond the control of
the Participant that would result in severe financial hardship to the
Participant resulting from (i) a sudden and unexpected illness or accident of
the Participant or a dependent of the Participant, (ii) a loss of the
Participant’s property due to casualty, or (iii) such other extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant, all as determined in the sole discretion of the Committee.    
  1.40   “Yearly Installment Method” shall be a yearly installment payment over
five (5) years or ten (10) years, calculated as follows: The Account Balance of
the Participant shall be calculated as of the close of business on the date of
reference (or, if the date of reference is not a business day, on the
immediately following business day). The date of reference with respect to the
first yearly installment payment, and the date of payment of that initial
installment, shall be as provided in Section 5.2, and the date of reference with
respect to each subsequent yearly installment payment shall be the anniversary
of the initial installment payment. The yearly installment shall be calculated
by multiplying the Account Balance, so calculated, by a fraction, the numerator
of which is one (1), and the denominator of which is the remaining number of
yearly payments due the Participant. By way of example, if the Participant
elects payment pursuant to the five (5) Yearly Installment Method, the first
payment shall be one-fifth (1/5) of the Account Balance, calculated as described
in this definition. The following year, the payment shall be one quarter (1/4)
of the Account Balance, calculated as described in this definition.

6



--------------------------------------------------------------------------------



 



ARTICLE 2
Selection/Enrollment/Eligibility

      2.1   Eligibility. Participation in the Plan shall be limited to Employees
and to Directors who the Committee designates, in its sole discretion, for
participation, provided that any Employees so designated must meet the
requirement of ERISA that they be members of a select group of management or
highly compensated employees of the Company (which determination shall be made
by the Committee, in its sole discretion).       2.2   Enrollment Requirements.
As a condition to participation, each selected Employee and each Director shall
complete, execute and return to the Committee a Plan Agreement, an Election
Form(s) and a Beneficiary Designation Form, all within thirty (30) days (or such
earlier date as determined by the Committee) after he or she is notified of his
or her eligibility to participate in the Plan. In addition, the Committee shall
establish from time to time such other enrollment requirements as it determines
in its sole discretion are necessary, including, but not limited to,
establishing different requirements with respect to the timing of Bonus
Deferrals.       2.3   Commencement of Participation. Provided a selected
Employee or a Director has met all enrollment requirements set forth in this
Plan and required by the Committee, including returning all required documents
to the Committee within the specified time period, that Employee or Director
shall commence participation in the Plan on the first day of the month following
the month in which the Employee or Director completes all enrollment
requirements. If an Employee or Director fails to meet all such requirements
within the period required, in accordance with Section 2.2, that Employee or
Director shall not be eligible to participate in the Plan until the first day of
the following Plan Year, again subject to timely delivery to and acceptance by
the Committee of the required documents.       2.4   Termination of
Participation and/or Deferrals. If the Committee determines in good faith that
an Employee no longer qualifies as a member of a select group of management or
highly compensated employees, as membership in such group is determined in
accordance with Sections 201(2), 301(a)(3) and 401(a)(1) of ERISA, the Committee
shall have the right, in its sole discretion, to (i) terminate any deferral
election the Participant has made for the remainder of the Plan Year in which
the Participant’s membership status changes, (ii) prevent the Participant from
making future deferral elections and/or (iii) immediately distribute the
Participant’s Account Balance as a Termination Benefit and terminate the
Participant’s participation in the Plan.

7



--------------------------------------------------------------------------------



 

      2.5   Insider Trading Policy. Notwithstanding any other provision herein
to the contrary, all discretionary transactions involving the Stock Unit Fund,
including, but not limited to decisions regarding investment, changes in payout
method, re-deferrals of Short-Term Payouts and revocations of deferral
elections, are all subject to and must comply with the Company’s Insider Trading
Policy.

ARTICLE 3
Deferral Commitments/Crediting/Taxes

          3.1   Minimum Deferral.               (a)   Annual Base Salary,
Incentive Payments and Directors Fees. Subject to Section 3.7, for each Plan
Year, a Participant may elect to defer, as his or her Annual Deferral Amount,
Annual Base Salary and/or Incentive Payments (as and to the extent each type of
Incentive Payment applies to the Participant), or Directors Fees, in minimum
increments of one percent (1%) for each item of deferral and in the minimum
amount of two thousand dollars ($2,000) in the aggregate.               (b)  
Short Plan Year. Notwithstanding the foregoing, if a Participant first becomes a
Participant after the first day of a Plan Year, the minimum deferral shall be an
amount equal to the minimum set forth above, multiplied by a fraction, the
numerator of which is the number of complete months remaining in the Plan Year
and the denominator of which is twelve (12).               (c)   Provisos.
Notwithstanding the foregoing, (i) the Committee may, in its sole discretion,
establish for any Plan Year a different minimum amount (including establishing
different minimum amounts for Annual Base Salary and Incentive Payments and
Directors Fees), and (ii) any Guideline LTIP Deferral may not be for more than
the applicable percentage of the after-tax LTIP Payout to which it pertains
(i.e., fifteen percent (15%), twenty five percent (25%) or fifty percent (50%),
depending on the office that the Participant holds). If an election is made for
less than the stated minimum amount(s), or if no election is made, the amount
deferred shall be zero (0).           3.2   Maximum Deferral.               (a)
  Annual Base Salary, Incentive Payments and Directors Fees. Subject to
Section 3.7, for each Plan Year, a Participant may elect to defer, as his or her
Annual Deferral Amount, Annual Base Salary and/or Incentive Payments (as and to
the extent each type of Incentive Payment applies to the Participant) or
Directors Fees, up to the following maximum percentages for each deferral
elected:

8



--------------------------------------------------------------------------------



 



          Deferral Type   Maximum Percentage

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Annual Base Salary
    50 %
Each Incentive Payment
    100 %
Directors Fees
    100 %

                  (b)   Committee’s Discretion. Notwithstanding the foregoing,
(i) the Committee may, in its sole discretion, establish for any Plan Year
maximum percentages which differ from those set forth above, and (ii) if a
Participant first becomes a Participant after the first day of a Plan Year, the
maximum Annual Deferral Amount with respect to Annual Base Salary and/or
Incentive Payments, or Directors Fees, shall be limited to the percentage of
such item of compensation not yet earned by, or, in the case of Incentive
Payments, not yet payable to the Participant as of the date the Participant
submits a Plan Agreement and Election Form(s) to the Committee for acceptance.  
            3.3   Election to Defer/Effect of Election Form.                  
(a)   First Plan Year. In connection with a Participant’s commencement of
participation in the Plan, the Participant shall make a deferral election for
the Plan Year in which the Participant commences participation in the Plan,
along with such other elections as the Committee deems necessary or desirable
under the Plan. For these elections to be valid, the Election Form(s) must be
completed and signed by the Participant, timely delivered to the Committee (in
accordance with Section 2.2 above) and accepted by the Committee.              
    (b)   Subsequent Plan Years. For each succeeding Plan Year, a deferral
election for that Plan Year, and such other elections as the Committee deems
necessary or desirable under the Plan, shall be made by timely delivering to the
Committee, in accordance with its rules and procedures, a new Election Form(s)
as follows:                       (i)   for the deferral of Annual Base Salary
or commissions, on or before the last day of the Plan Year preceding the Plan
Year in which the Annual Base Salary or commissions otherwise would be paid (or
such earlier date as may be prescribed by the Committee);                      
(ii)   for Bonus Deferrals, on or before the last day of the Plan Year preceding
the Plan Year in which the annual bonus or sales bonus otherwise would be earned
(or such earlier date as may be prescribed by the Committee);                  
    (iii)   for Directors Fees, on or before the last day of the Plan Year
preceding the Plan Year in which the Directors Fees otherwise would be paid (or
such other date as may be prescribed by the Committee);

9



--------------------------------------------------------------------------------



 

                      (iv)   for the deferral of an LTIP Payout, on or before
the last day of the first Plan Year of the two (2) year performance period to
which the LTIP Payout relates under the LTIP (or such earlier date as may be
prescribed by the Committee); and                       (v)   for RSU Deferrals,
at least twelve (12) months (or such earlier date as may be prescribed by the
Committee) prior to the date the restricted stock units or other similar
equity-based awards to which the RSU Payout relates become vested and payable.  
                    If no such Election Form(s) is timely delivered for a Plan
Year, the Annual Deferral Amount shall be zero (0) for that Plan Year.          
        (c)   RSU Deferrals. Notwithstanding the preceding, any election to
defer an RSU Payout is subject to any requirements and prerequisites as the
Committee may establish.                   (d)   Change in Election. A
Participant may not elect to change his or her deferral election that is in
effect for a Plan Year; provided, however, that a Participant may revoke
completely a deferral election for Annual Base Salary and/or for any Incentive
Payment, or for any Directors Fees, not yet payable at the time of the
Participant’s revocation election. Such revocation will itself be irrevocable
(i) for the remainder of the Plan Year, in the case of Annual Base Salary and/or
commission deferrals, or Directors Fees, and (ii) entirely, with respect to the
particular Incentive Payment deferral to which the revoked election relates. Any
such revocations shall be subject to and shall require the consent of the
Committee. Revocations will become effective no sooner than thirty (30) days
following receipt of the Committee’s consent.               3.4   Withholding of
Annual Deferral Amounts. For each Plan Year, the Annual Base Salary portion of
the Annual Deferral Amount shall be withheld from each regularly scheduled
Annual Base Salary payroll in the amounts elected by the Participant, as
adjusted from time to time for increases and decreases in Annual Base Salary.
The Incentive Payments portion of the Annual Deferral Amount, if any, shall be
withheld at the time the Incentive Payment is or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself. The
Directors Fees portion of the Annual Deferral Amount, if any, shall be withheld
at the time the Directors Fees are or otherwise would be paid to the
Participant, whether or not this occurs during the Plan Year itself.            
  3.5   Vesting. A Participant shall at all times be one hundred percent (100%)
vested in his or her Account Balance.               3.6   Crediting/Debiting of
Account Balances. In accordance with, and subject to, the rules and procedures
that are established from time to time by the Committee, in its sole

10



--------------------------------------------------------------------------------



 

                  discretion, amounts shall be credited or debited to a
Participant’s Account Balance in accordance with the following rules:          
        (a)   Sub-Accounts. Two separate sub-accounts shall be established and
maintained with respect to each Participant’s Account Balance (together, the
“Sub-Accounts”), as follows:                       (i)   The first Sub-Account
shall be attributable to the portion of the Participant’s Account Balance
representing new deferrals credited to the Plan (and earnings or losses thereon)
for which a separate election of Measurement Funds (as defined in subsection
(d), below) may be made as provided in subsection (b), below (i.e., separate
from the election made with respect to the Participant’s existing Account
Balance, as described immediately below).                       (ii)   The
second Sub-Account is attributable to the Participant’s existing Account Balance
(i.e., past years’ credited deferrals and earnings or losses thereon) with
respect to which an election of Measurement Funds previously has been made by
the Participant as provided in subsection (b), below.                   (b)  
Election of Measurement Funds. Subject to Section 3.6(f) below, a Participant,
in connection with his or her initial deferral election in accordance with
Section 3.3(a) above, shall elect, on the Election Form(s), one or more
Measurement Fund(s) (as described in Section 3.6(d) below) to be used to
determine the additional amounts to be credited or debited to each of his or her
Sub-Accounts for the first business day of the Plan Year, continuing thereafter
unless changed in accordance with the next sentence. Commencing with the first
business day of the Plan Year, and continuing thereafter for the remainder of
the Plan Year (unless the Participant ceases during the Plan Year to participate
in the Plan), the Participant may (but is not required to) elect daily, by
submitting an Election Form(s) to the Committee that is accepted by the
Committee (which submission may take the form of an electronic transmission, if
required or permitted by the Committee), to add or delete one or more
Measurement Fund(s) to be used to determine the additional amounts to be
credited or debited to each of his or her Sub-Accounts, or to change the portion
of each of his or her Sub-Accounts allocated to each previously or newly elected
Measurement Fund(s). If an election is made in accordance with the previous
sentence, it shall apply to the next business day and continue thereafter for
the remainder of the Plan Year (unless the Participant ceases during the Plan
Year to participate in the Plan), unless changed in accordance with the previous
sentence.                       The foregoing notwithstanding, (i) a
Participant’s RSU Deferral (if any) automatically will be allocated to the Stock
Unit Fund; (ii) except with respect to a Participant’s RSU Deferral (if any), an
investment election by a Participant into the Stock Unit Fund will

11



--------------------------------------------------------------------------------



 

                      actually be allocated to the Stock Unit Fund solely on a
quarterly basis, on the thirtieth (30th) calendar day after release by the
Company of its earnings report for the fiscal quarter in which such investment
election was made in accordance with the Company’s Insider Trading Policy, or on
such other date as the Committee shall determine (with the amount so allocated
being the elected portion of the Participant’s Account Balance, plus or minus
earnings or losses on that portion through the allocation date calculated by
reference to the earlier-elected Measurement Fund for that portion (or, if there
was no earlier election made, by reference to the money market, fixed income or
similar Measurement Fund(s) offered under the Plan as determined by the
Committee in its discretion)); and (iii) an election out of the Stock Unit Fund
and into an alternative Measurement Fund will not be permitted.                
  (c)   Proportionate Allocation. In making any election described in and
permitted by Section 3.6(b) above, the Participant shall specify on the Election
Form(s), in whole percentage points, the percentage of each of his or her
Sub-Account(s) to be allocated to a Measurement Fund (as if the Participant was
making an investment in that Measurement Fund with that portion of his or her
Account Balance).                   (d)   Measurement Funds. Subject to
Sections 3.6(b) and 3.6(f), the Participant may elect one or more of the
Measurement Funds set forth on Schedule A (the “Measurement Funds”), for the
purpose of crediting or debiting additional amounts to his or her Account
Balance. The Committee may, in its sole discretion, discontinue, substitute or
add a Measurement Fund(s). Each such action will take effect as of the first
business day that follows by thirty (30) days the day on which the Committee
gives Participants advance written notice of such change. If the Committee
receives an initial or revised Measurement Fund(s) election which it deems to be
incomplete, unclear or improper, the Participant’s Measurement Fund(s) election
then in effect shall remain in effect (or, in the case of a deficiency in an
initial Measurement Fund(s) election, the Participant shall be deemed to have
filed no deemed investment direction). If the Committee possesses (or is deemed
to possess as provided in the previous sentence) at any time directions as to
Measurement Fund(s) of less than all of the Participant’s Account Balance, the
Participant shall be deemed to have directed that the undesignated portion of
the Account Balance be deemed to be invested in a money market, fixed income or
similar Measurement Fund made available under the Plan as determined by the
Committee in its discretion. Each Participant hereunder, as a condition to his
or her participation hereunder, agrees to hold harmless the Committee and the
Company, and their agents and representatives, from any losses or damages of any
kind relating to (i) the Measurement Funds made available hereunder and (ii) any
discrepancy between the credits and debits to the Participant’s Account Balance
based on the performance of

12



--------------------------------------------------------------------------------



 

                      the Measurement Funds and what the credits and debits
otherwise might be in the case of an actual investment in the Measurement Funds.
                  (e)   Crediting or Debiting Method. The performance of each
elected Measurement Fund (either positive or negative) will be determined by the
Committee, in its sole discretion, based on the performance of the Measurement
Funds themselves. Subject to Section 3.6(b) regarding the date amounts are
allocated to the Stock Unit Fund, a Participant’s Account Balance shall be
credited or debited on a daily basis with respect to the Stock Unit Fund and on
a quarterly basis with respect to the Fixed Income Fund based on the performance
of each Measurement Fund selected by the Participant, or as otherwise determined
by the Committee in its sole discretion, as though (i) a Participant’s Account
Balance were invested in the Measurement Fund(s) selected by the Participant, in
the percentages elected by the Participant as of such date, at the closing price
on such date; (ii) the portion of the Annual Deferral Amount that was actually
deferred was invested in the Measurement Fund(s) selected by the Participant, in
the percentages elected by the Participant, no later than the close of business
on the third (3rd) business day after the day on which such amounts are actually
deferred from the Participant’s Annual Base Salary and/or Incentive Payments, or
Directors Fees, through reductions in his or her pay, at the closing price on
such date; and (iii) any distribution made to a Participant that decreases such
Participant’s Account Balance ceased being invested in the Measurement Fund(s),
in the percentages applicable to such calendar day, no earlier than three
(3) business days prior to the distribution, at the closing price on such date.
The preceding notwithstanding (i) amounts allocated to the Stock Unit Fund will
be credited or debited in accordance with Section 3.6(f) below, and (ii) amounts
allocated to the fixed income Measurement Fund offered under the Plan as of the
Effective Date will be credited or debited in accordance with Schedule A.      
            (f)   Stock Unit Fund. Notwithstanding anything herein to the
contrary, each Participant’s RSU Deferrals, upon being credited to the
Participant’s Account Balance, shall automatically be allocated to the Stock
Unit Fund, and shall remain allocated to the Stock Unit Fund. Those amounts, as
well as any other portions of a Participant’s Account Balance that are directed
at the election of the Participant into the Stock Unit Fund in accordance with
Section 3.6(b), may not later be redirected by the Participant out of the Stock
Unit Fund and into any of the other Measurement Funds.                       The
portion of a Participant’s Account Balance allocated to the Stock Unit Fund
shall be credited as follows: on any date on which any Annual Deferral Amounts
are allocated to the Stock Unit Fund in accordance with Section 3.6(b) (an
“Allocation Date”), the Participant’s Stock Unit Sub-Account shall be credited
with a number of

13



--------------------------------------------------------------------------------



 

                      Stock Units equal to (i) the amount allocated to the Stock
Unit Sub-Account divided by (ii) the “Price per Share” (as defined below) on the
Allocation Date. Fractional Stock Units shall be rounded to the nearest one
tenth (1/10th) of a Stock Unit. On any given day, the value of the Stock Unit
Sub-Account shall equal the number of Stock Units then credited to the Stock
Unit Sub-Account multiplied by the Price per Share on such date. Stock Units do
not constitute shares of Common Stock, interests in Common Stock or any other
security of the Company. They merely reflect an unfunded promise to pay deferred
compensation in the future. For purposes of this Section 3.6, the “Price per
Share” shall equal the closing sale price per share at which shares of the
Common Stock are sold on the New York Stock Exchange on such date or, if no
Common Stock was traded on such date, the closing sale price at which the Common
Stock is sold on the next preceding date the Common Stock was so traded.        
              Dividends paid on the Company’s Common Stock shall be credited to
the Participant’s Account Balance on every date the Company issues a dividend
with respect to its Common Stock, in an amount equal to (i) the product of
(A) the dividend per share of Common Stock times (B) the number of Stock Units
in the Participant’s Stock Unit Sub-Account immediately before the dividend
record date, divided by (ii) the price per share on the dividend record date.
Such credited amount shall be allocated to the money market, fixed income or
similar Measurement Fund then available under the Plan as determined by the
Committee in its discretion. In the event of any recapitalization, stock split,
stock dividend, exchange of shares, merger, reorganization, change in corporate
structure or change in shares of the Company or similar event, the Board, upon
recommendation of the Committee, may make appropriate adjustments to the number
of Stock Units credited to each Participant’s Stock Unit Sub-Account.          
        (g)   No Actual Investment. Notwithstanding any other provision of this
Plan that may be interpreted to the contrary, the Measurement Fund(s) are to be
used for measurement purposes only, and a Participant’s election of any such
Measurement Fund, the allocation of his or her Account Balance thereto, the
calculation of additional amounts and the crediting or debiting of such amounts
to a Participant’s Account Balance shall not be considered or construed in any
manner as an actual investment of his or her Account Balance in any such
Measurement Fund. In the event that the Company, in its own discretion, decides
to invest funds in any or all of the Measurement Funds, no Participant shall
have any rights in or to such investments themselves. Without limiting the
foregoing, a Participant’s Account Balance shall at all times be a bookkeeping
entry only and shall not represent any investment made on his or her behalf by
the Company; the Participant shall at all times remain an unsecured general
creditor of the Company.

14



--------------------------------------------------------------------------------



 

                  (h)   Beneficiary Elections. Each reference in this
Section 3.6 to a Participant shall be deemed to include, where applicable, a
reference to a Beneficiary.               3.7   Payroll Reductions and Taxes.
For each Plan Year in which an Annual Deferral Amount is being withheld from a
Participant, the Company shall withhold from that portion of the Participant’s
Annual Base Salary or other compensation that is not being deferred, in a manner
determined by the Company, the Participant’s share of FICA and other employment
taxes on such Annual Deferral Amount. For each Plan Year in which an Annual
Deferral Amount is being withheld from a Participant, the Company shall withhold
from the Participant’s actual Incentive Payments deferral amount the
Participant’s share of FICA and other employment taxes. If necessary, the
Committee may reduce the Annual Deferral Amount in order to comply with
applicable tax withholding requirements. In addition, the Committee may reduce
the Annual Deferral Amount to the extent necessary to make any other payroll
reductions elected by the Participant or required under any other benefit plan
of the Company (e.g., reductions for insurance premiums or 401(k) plan
contributions).               3.8   Distributions. Payments from the Plan shall
be made in the form of cash; provided, that, any portion or a Participant’s
Account Balance that is allocated to the Stock Unit Fund as of the date payment
is to be made shall be paid solely in the form of shares of Common Stock. Each
payment shall be charged on a pro rata basis against the Measurement Funds in
which the Participant’s Account Balance is deemed to be invested as of the date
of such payment. The Company shall withhold from any payments made to a
Participant under this Plan all Federal, state and local income, employment and
other taxes required to be withheld by the Company in connection with such
payments, in amounts and in a manner to be determined in the sole discretion of
the Company. If necessary, the Company shall withhold from the Participant’s
cash compensation the Participant’s share of applicable payroll taxes, such as
on a distribution under the Plan of shares of Common Stock.

ARTICLE 4
Short-Term Payout/Unforeseeable Financial Emergencies

      4.1   Short-Term Payout. In connection with each Plan Year’s Annual
Deferral Amount (i.e., the deferrals actually credited to the Participant’s
Account Balance during that Plan Year), a Participant may irrevocably elect to
receive a future “Short-Term Payout” from the Plan. Subject to the Deduction
Limitation and to Sections 3.6(f) and 3.8 above, the Short-Term Payout shall be,
as elected by the Participant, a lump sum payment in an amount that is equal to
the Annual Deferral Amount or annual installments pursuant to the Yearly
Installment Method elected by the Participant, and amounts credited or debited
thereto in the manner provided in Section 3.6 above, determined at the time that
the Short-Term Payout becomes payable (rather than the date of a Termination of
Employment). If the amount being paid out in the form of a Short-Term Payout is
less than one hundred fifty thousand

15



--------------------------------------------------------------------------------



 

          dollars ($150,000), payment of his or her Short-Term Payout shall be
in a lump sum. Subject to the Deduction Limitation and the other terms and
conditions of this Plan, each Short-Term Payout elected shall be paid out during
a period beginning one (1) day and ending ninety (90) days after the last day of
any Plan Year designated by the Participant that is at least two (2) or more
Plan Years (as determined from time to time by the Committee) after the Plan
Year in which the Annual Deferral Amount is actually deferred (i.e., credited to
the Participant’s Account Balance), as specifically elected by the Participant.
By way of example, if a two (2) year Short-Term Payout in a lump sum is elected
for Annual Deferral Amounts that are credited during the Plan Year commencing
January 1, 2004, the two (2) year Short-Term Payout would become payable during
a ninety (90) day period commencing January 1, 2007. Notwithstanding the
preceding sentences or any other provision of this Plan that may be construed to
the contrary (unless otherwise determined by the Committee), a Participant who
is an active Employee or an active Director may, with respect to each Short-Term
Payout, on a form determined by the Committee, make one or more additional
deferral elections (a “Subsequent Election”) to defer payment of such Short-Term
Payout to a Plan Year subsequent to the Plan Year originally (or subsequently)
elected; provided, however, any such Subsequent Election will be null and void
unless accepted by the Committee no later than one hundred eighty (180) days (or
such greater number of days as the Committee may prescribe) prior to the first
day of the Plan Year in which, but for the Subsequent Election, such Short-Term
Payout would be paid, and such Subsequent Election is at least two (2) Plan
Years (or such greater number of Plan Years as the Committee may prescribe) from
the Plan Year in which the Short-Term Payout, but for the Subsequent Election,
would be paid. The Committee shall have the discretion to accelerate a
Participant’s Short-Term Payout by reducing a Participant’s Yearly Installment
Method to fewer years than otherwise elected. Notwithstanding the above, once a
Short-Term Payout has commenced pursuant to a Yearly Installment Method, no such
Subsequent Election can be made for the unpaid portion of such Short-Term
Payout.       4.2   Other Benefits Take Precedence Over Short-Term Payout.
Should an event occur that triggers a benefit under Articles 5, 6 or 7, any
Annual Deferral Amount, plus amounts credited or debited thereon, that is
subject to a Short-Term Payout election under Section 4.1 shall not be paid in
accordance with Section 4.1 but shall be paid in accordance with the other
applicable Article.       4.3   Withdrawal Payout/Suspensions for Unforeseeable
Financial Emergencies. If a Participant experiences an Unforeseeable Financial
Emergency, the Participant may petition the Committee to (i) suspend any
deferrals required to be made by the Participant and/or (ii) receive a partial
or full payout from the Plan. The payout shall not exceed the lesser of the
Participant’s Account Balance, calculated as if such Participant were receiving
a Termination Benefit, or the amount reasonably needed to satisfy the

16



--------------------------------------------------------------------------------



 

          Unforeseeable Financial Emergency. If, subject to the sole discretion
of the Committee, the petition for a suspension and/or payout is approved,
suspension shall take effect upon the date of approval and any payout shall be
made within sixty (60) days of the date of approval or as soon as
administratively practicable thereafter. The payment of any amount under this
Section 4.3 shall be subject to Sections 3.6(f), 3.8 and 14.18, but shall not be
subject to the Deduction Limitation.

ARTICLE 5
Termination Benefit

      5.1   Termination Benefit. Subject to the Deduction Limitation and to
Sections 3.6(f) and 3.8 above, a Participant who experiences a Termination of
Employment shall receive (or, if Termination of Employment is due to the
Participant’s death, his or her Beneficiary shall receive), as a Termination
Benefit, the Participant’s entire Account Balance.       5.2   Payment of
Termination Benefit. If the Participant’s Account Balance at the time of his or
her Termination of Employment is less than one hundred fifty thousand dollars
($150,000), payment of his or her Termination Benefit shall be in a lump sum. If
the Participant’s Account Balance at such time is equal to or greater than that
amount, the Participant, in connection with his or her commencement of
participation in the Plan, shall elect on an Election Form to receive (or to
have his or her Beneficiary receive) the Termination Benefit in a lump sum or
pursuant to a five or ten year Yearly Installment Method. The Participant may
change his or her election to an allowable alternative payout period by
submitting a new Election Form to the Committee, provided that any such Election
Form is submitted at least one hundred eighty (180) days (or such greater number
of days as the Committee may prescribe) prior to the Participant’s Termination
of Employment and is accepted by the Committee in its sole discretion. The valid
Election Form most recently accepted by the Committee shall govern the payout of
the Termination Benefit. If a Participant does not make any election with
respect to the payment of the Termination Benefit, then such benefit shall be
payable in a lump sum. Subject to Sections 3.6(f), 3.8 and 14.18, the lump sum
payment shall be made, or installment payments shall commence, no earlier than
thirty (30) days and no later than ninety (90) days after the date of the
Participant’s Termination of Employment. The Committee shall have the discretion
to accelerate a Participant’s Termination Benefit by reducing a Participant’s
Yearly Installment Method to fewer years than otherwise elected.       5.3  
Death Prior to Completion of Termination Benefit. If a Participant dies after
Termination of Employment but before the Termination Benefit is paid in full,
the Participant’s unpaid Termination Benefit payments shall continue and shall
be paid to the Participant’s Beneficiary (i) over the remaining number of years
and in the same

17



--------------------------------------------------------------------------------



 

          amounts as that benefit would have been paid to the Participant had
the Participant survived, or (ii) in a lump sum, if requested by the
Participant’s Beneficiary and allowed in the sole discretion of the Committee,
that is equal to the Participant’s unpaid remaining Account Balance. Any payment
made hereunder shall be subject to Sections 3.6(f), 3.8 and 14.18, but shall not
be subject to the Deduction Limitation.

ARTICLE 6
Change in Control Benefit

      6.1   Change in Control Benefit. Notwithstanding anything herein to the
contrary, upon a Change in Control, each Participant shall receive, within
thirty (30) days following the Change in Control, the portion of his or her
Account Balance attributable to his or her Guideline LTIP Deferrals. Payment
shall be made solely in shares of Common Stock, in a single lump sum, subject to
Sections 3.6(f), 3.8 and 14.18. In the event the surviving entity following a
Change in Control does not assume the obligations under the Plan, any remaining
portion of a Participant’s Account Balance which has not yet been paid as of the
date of the Change in Control shall be paid within thirty (30) days following
the Change in Control in the form of a lump sum amount. If the surviving entity
following a Change in Control assumes the Plan, the Plan will remain in effect.

18



--------------------------------------------------------------------------------



 



ARTICLE 7
Disability Waiver and Benefit

          7.1   Disability Waiver.               (a)   Waiver of Deferral. Upon
application, a Participant who is determined by the Committee to be suffering
from a Disability may suspend for the period of the Disability that portion of
the Annual Deferral Amount commitment that would otherwise have been withheld
from a Participant’s Annual Base Salary and/or Incentive Payments, or Directors
Fees, for the Plan Year during which the Participant first suffers a Disability.
              (b)   Return to Work. If a Participant returns to active
employment with the Company after a Disability ceases, the Participant may
recommence electing to defer an Annual Deferral Amount for the Plan Year
following his or her return to active employment; provided such deferral
elections are otherwise allowed and an Election Form is timely delivered to and
accepted by the Committee for each such election in accordance with Section 3.3
above.           7.2   Continued Eligibility/Disability Benefit. A Participant
suffering a Disability shall, for benefit purposes under this Plan, continue to
be considered to be employed by the Company, and shall be eligible for the
benefits provided for in Articles 4, 5 or 6 in accordance with the provisions of
those Articles. Notwithstanding the above, the Committee shall have the right
to, in its sole and absolute discretion and for purposes of this Plan only, deem
the Participant to have experienced a Termination of Employment after such
Participant is determined to be suffering a Disability, in which case the
Participant shall receive a Termination Benefit equal to his or her entire
Account Balance at the time of the Committee’s determination, paid in accordance
with Article 5. Any payment made hereunder shall be subject to Sections 3.6(f),
3.8 and 14.18, but shall not be subject to the Deduction Limitation.

ARTICLE 8
Beneficiary Designation

      8.1   Beneficiary. Each Participant shall have the right, at any time, to
designate his or her Beneficiary(ies) (both primary as well as contingent) to
receive any benefits payable under the Plan upon the death of a Participant. The
Beneficiary designated under this Plan may be the same as or different from the
Beneficiary designation under any other plan of the Company in which the
Participant participates.           Notwithstanding the preceding or anything
herein to the contrary, a married Participant shall be deemed to have designated
his or her spouse as his or her Beneficiary. Such Participant

19



--------------------------------------------------------------------------------



 

          may designate a non-spouse Beneficiary(ies) solely with the consent of
his or her spouse, in such manner as the Committee shall reasonably require.    
  8.2   Beneficiary Designation/Change. A Participant shall designate his or her
Beneficiary by completing and signing the Beneficiary Designation Form, and
returning it to the Committee or its designated agent. A Participant shall have
the right to change a Beneficiary by completing, signing and otherwise complying
with the terms of the Beneficiary Designation Form and the Committee’s rules and
procedures, as in effect from time to time. Upon the acceptance by the Committee
of a new Beneficiary Designation Form, all Beneficiary designations previously
filed shall be canceled. The Committee shall be entitled to rely on the last
Beneficiary Designation Form filed by the Participant and accepted by the
Committee prior to his or her death.       8.3   Acknowledgment. No designation
or change in designation of a Beneficiary shall be effective until received and
acknowledged in writing by the Committee or its designated agent.       8.4   No
Beneficiary Designation. If a Participant fails to designate a Beneficiary as
provided in Sections 8.1, 8.2 and 8.3 above or, if all designated Beneficiaries
predecease the Participant or die prior to complete distribution of the
Participant’s benefits, then the Participant’s designated Beneficiary shall be
deemed to be his or her surviving spouse, or, if the Participant has no
surviving spouse, the benefits remaining under the Plan to be paid to a
Beneficiary shall be payable to the executor or personal representative of the
Participant’s estate.       8.5   Doubt as to Beneficiary. If the Committee has
any doubt as to the proper Beneficiary to receive payments pursuant to this
Plan, the Committee shall have the right, exercisable in its discretion, to
cause the Company to withhold such payments until this matter is resolved to the
Committee’s satisfaction.       8.6   Discharge of Obligations. The payment of
benefits under the Plan to a person believed in good faith by the Committee to
be a valid Beneficiary shall fully and completely discharge the Company and the
Committee from all further obligations under this Plan with respect to the
Participant, and that Participant’s Plan Agreement shall terminate upon such
full payment of benefits. Neither the Committee nor the Company shall be obliged
to search for any Participant or Beneficiary beyond the sending of a registered
letter to such Participant’s or Beneficiary’s last known address. If the
Committee notifies any Participant or Beneficiary that he or she is entitled to
an amount under the Plan and the Participant or Beneficiary fails to claim such
amount or make his or her location known to the Committee within three (3) years
thereafter, then, except as otherwise required by law, if the location of one or
more of the next of kin of the Participant is known to the Committee, the
Committee

20



--------------------------------------------------------------------------------



 

          may direct payment of such amount to any one or more or all of such
next of kin, and in such proportions as the Committee determines. If the
location of none of the foregoing persons can be determined, the Committee shall
have the right to direct that the amount payable shall be deemed to be a
forfeiture and paid to the Company, except that the dollar amount of the
forfeiture, unadjusted for deemed gains or losses in the interim, shall be paid
by the Company if a claim for the benefit subsequently is made by the
Participant or the Beneficiary to whom it was payable. If a benefit payable to
an unlocated Participant or Beneficiary is subject to escheat pursuant to
applicable state law, neither the Committee nor the Company shall be liable to
any person for any payment made in accordance with such law.

ARTICLE 9
Leave of Absence

      9.1   Paid Leave of Absence. If a Participant is authorized by the Company
for any reason to take a paid leave of absence from the employment of the
Company, the Participant shall continue to be considered employed by the Company
and the Annual Deferral Amount shall continue to be withheld during such paid
leave of absence in accordance with Section 3.4.       9.2   Unpaid Leave of
Absence. If a Participant is authorized by the Company for any reason to take an
unpaid leave of absence from the employment of the Company, the Participant
shall continue to be considered employed by the Company and the Participant
shall be excused from making deferrals until the earlier of the date the leave
of absence expires or the Participant returns to a paid employment status. Upon
such expiration or return, deferrals shall resume for the remaining portion of
the Plan Year in which the expiration or return occurs, based on the deferral
election, if any, made for that Plan Year. If no election was made for that Plan
Year, no deferral shall be withheld.

ARTICLE 10
Termination/Amendment/Modification

          10.1   Termination. Although the Company anticipates that it will
continue the Plan for an indefinite period of time, there is no guarantee that
the Company will continue the Plan or will not terminate the Plan at any time in
the future. Accordingly, the Company reserves the right to discontinue its
sponsorship of the Plan and/or to terminate the Plan at any time with respect to
any or all of its participating Employees or Directors, by action of the Board.
Upon a complete or partial termination of the Plan, the Plan Agreements of the
affected Participants shall terminate and their Account Balances, determined as
if they had experienced a Termination of Employment on the date of Plan
termination, shall be paid to the Participants in accordance with their
distribution elections in effect at the time of the Plan termination; provided
that, the Board may, in its sole discretion, accelerate payment as soon as
practicable following Plan termination in a lump sum or pursuant to

21



--------------------------------------------------------------------------------



 

              the Yearly Installment Method but over fewer years. Except as
provided in the preceding sentence, the termination of the Plan shall not
adversely affect any Participant or Beneficiary who has become entitled to the
payment of any benefits under the Plan as of the date of termination.          
10.2   Amendment. The Company may, at any time, unilaterally amend or modify the
Plan in whole or in part by the action of the Board; provided, however, that no
amendment or modification shall be effective to decrease or restrict the value
of a Participant’s Account Balance in existence at the time the amendment or
modification is made, calculated as if the Participant had experienced a
Termination of Employment as of the effective date of the amendment or
modification. The amendment or modification of the Plan shall not affect any
Participant or Beneficiary who has become entitled to the payment of benefits
under the Plan as of the date of the amendment or modification; provided,
however, that the Company shall have the right to accelerate installment
payments by paying the Account Balance in a lump sum or pursuant to the Yearly
Installment Method but over fewer years.           10.3   Plan Agreement.
Despite the provisions of Sections 10.1 and 10.2 above, if a Participant’s Plan
Agreement contains benefits or limitations that are not in this Plan document,
the Company may only amend or terminate such provisions with the consent of the
Participant.           10.4   Effect of Payment. The full payment of the
applicable benefit under Articles 4, 5, 6 or 7 of the Plan shall completely
discharge all obligations to a Participant and his or her designated
Beneficiaries under this Plan and the Participant’s Plan Agreement shall
terminate.           10.5   Amendment to Ensure Proper Characterization of the
Plan. Notwithstanding the previous Sections of this Article, the Plan may be
amended at any time, retroactively if required, if found necessary, in the
opinion of the Company, in order to ensure that the Plan is characterized as a
non-tax-qualified “top hat” plan of deferred compensation maintained for a
select group of management or highly compensated employees, as described under
ERISA Sections 201(2), 301(a)(3) and 401(a)(1), to ensure that amounts under the
Plan are not considered to be taxed to a Participant under the Federal income
tax laws prior to the Participant’s receipt of the amounts or to conform the
Plan to the provisions and requirements of any applicable law (including ERISA
and the Code).           10.6   Changes in Law Affecting Taxability.            
  (a)   Operation. This Section shall become operative upon the enactment of any
change in applicable statutory law or the promulgation by the Internal Revenue

22



--------------------------------------------------------------------------------



 

                  Service of a final regulation or other pronouncement having
the force of law, which statutory law, as changed, or final regulation or
pronouncement, as promulgated, would cause any Participant to include in his or
her federal gross income amounts accrued by the Participant under the Plan on a
date (an “Early Taxation Event”) prior to the date on which such amounts are
made available to him or her hereunder.               (b)   Affected Right or
Feature Nullified. Notwithstanding any other Section of this Plan to the
contrary (but subject to subsection (c), below), as of an Early Taxation Event,
the feature or features of this Plan that would cause the Early Taxation Event
shall be null and void, to the extent, and only to the extent, required to
prevent the Participant from being required to include in his or her federal
gross income amounts accrued by the Participant under the Plan prior to the date
on which such amounts are made available to him or her hereunder. If only a
portion of a Participant’s Account Balance is impacted by the change in the law,
then only such portion shall be subject to this Section, with the remainder of
the Account Balance not so affected being subject to such rights and features as
if the law were not changed. If the law only impacts Participants who have a
certain status with respect to the Company, then only such Participants shall be
subject to this Section.               (c)   Tax Distribution. If an Early
Taxation Event is earlier than the date on which the statute, regulation or
pronouncement giving rise to the Early Taxation Event is enacted or promulgated,
as applicable (i.e., if the change in the law is retroactive), there shall be
distributed to each Participant, as soon as practicable following such date of
enactment or promulgation, the amounts that became taxable on the Early Taxation
Event.

ARTICLE 11
Administration

      11.1   Committee Duties. This Plan shall be administered by the Committee,
any of whose members may be Participants under this Plan. The Committee shall
have the discretion and authority to (i) interpret and enforce all appropriate
rules and regulations for the administration of this Plan and (ii) decide or
resolve any and all questions including interpretations of this Plan, as may
arise in connection with the Plan. Any individual serving on the Committee who
is a Participant shall not vote or act on any matter relating solely to himself
or herself. When making a determination or calculation, the Committee shall be
entitled to rely on information furnished by a Participant or the Company.      
11.2   Agents. In the administration of this Plan, the Committee may, from time
to time, employ agents and delegate to them such administrative duties as they
see fit (including acting

23



--------------------------------------------------------------------------------



 

          through a duly appointed representative) and may from time to time
consult with counsel who may be counsel to the Company.       11.3   Binding
Effect of Decisions. The decision or action of the Committee with respect to any
question arising out of or in connection with the administration, interpretation
and application of the Plan and the rules and regulations promulgated hereunder
shall be final and conclusive and binding upon all persons having any interest
in the Plan.       11.4   Indemnity of Committee. The Company shall indemnify
and hold harmless the members of the Committee, and any Employee to whom the
duties of the Committee may be delegated, against any and all claims, losses,
damages, expenses or liabilities arising from any action or failure to act with
respect to this Plan, except in the case of willful misconduct by the Committee
or any of its members or any such Employee. This indemnification shall be in
addition to, and not in limitation of, any other indemnification protections of
the Committee.       11.5   Company Information. To enable the Committee to
perform its functions, the Company shall supply full and timely information to
the Committee on all matters relating to the compensation of the Participants,
the date and circumstances of the Disability or Termination of Employment of the
Participants, and such other pertinent information as the Committee may
reasonably require.

ARTICLE 12
Other Benefits and Agreements

      12.1   Coordination with Other Benefits. The benefits provided for a
Participant or a Participant’s Beneficiary under the Plan are in addition to any
other benefits available to such Participant under any other plan or program for
Employees of the Company. The Plan shall supplement and shall not supersede,
modify or amend any other plan or program except as may otherwise be expressly
provided.

24



--------------------------------------------------------------------------------



 



ARTICLE 13
Claims Procedures

              13.1   Scope of Claims Procedures. This Article is based on final
regulations issued by the Department of Labor and published in the Federal
Register on November 21, 2000 and codified at 29 C.F.R. section 2560.503-1. If
any provision of this Article conflicts with the requirements of those
regulations, the requirements of those regulations will prevail.                
  For purposes of this Article, references to disability benefit claims are
intended to describe claims made by Participants for Termination Benefits
payable pursuant to Articles 5 and 7, but only if and to the extent that such
claims require an independent determination by the Committee that the
Participant is or is not suffering from a Disability. If the Committee’s
determination is based entirely on a Disability determination made by another
party, such as the Social Security Administration or another federal or state
agency or an insurer with respect to a disability insurance policy covering the
Participant, the Participant’s claim shall not be treated as a Disability claim
for purposes of the special provisions of this Article that apply to claims for
which an independent determination of Disability is required.               13.2
  Initial Claim. A Participant or Beneficiary who believes he or she is entitled
to any benefit under the Plan (a “Claimant”) may file a claim with the
Committee. The Committee shall review the claim itself or appoint an individual
or an entity to review the claim.                   (a)   Benefit Claims that do
not Require a Determination of Disability. If the claim is for a benefit that
does not arise from a Disability (or that arises from a Disability but does not
require an independent determination by the Committee of a Participant’s
Disability status), the Claimant shall be notified within ninety (90) days after
the claim is filed whether the claim is allowed or denied, unless the Claimant
receives written notice from the Committee or appointee of the Committee prior
to the end of the ninety (90) day period stating that special circumstances
require an extension of the time for decision, such extension not to extend
beyond the day which is one hundred eighty (180) days after the day the claim is
filed.                   (b)   Disability Benefit Claims. In the case of a
benefits claim that requires an independent determination by the Committee of a
Participant’s Disability status, the Committee shall notify the Claimant of the
Plan’s adverse benefit determination within a reasonable period of time, but not
later than forty-five (45) days after receipt of the claim. If, due to matters
beyond the control of the Committee, the Committee needs additional time to
process a claim, the Claimant will be notified, within forty-five (45) days
after the Committee receives the claim, of those circumstances and of when the
Committee expects to make its decision but not beyond seventy-five (75) days.
If, prior to the end of the extension period, due to matters beyond the control
of the Committee, a decision cannot be rendered within that extension period,
the period for

25



--------------------------------------------------------------------------------



 

                      making the determination may be extended for up to one
hundred five (105) days, provided that the Committee notifies the Claimant of
the circumstances requiring the extension and the date as of which the Committee
expects to render a decision. The extension notice shall specifically explain
the standards on which entitlement to a disability benefit is based, the
unresolved issues that prevent a decision on the claim and the additional
information needed from the Claimant to resolve those issues, and the Claimant
shall be afforded at least forty-five (45) days within which to provide the
specified information.                   (c)   Manner and Content of Denial of
Initial Claims. If the Committee denies a claim, it must provide to the
Claimant, in writing or by electronic communication:                       (i)  
The specific reasons for the denial;                       (ii)   A reference to
the Plan provision or insurance contract provision upon which the denial is
based;                       (iii)   A description of any additional information
or material that the Claimant must provide in order to perfect the claim;      
                (iv)   An explanation of why such additional material or
information is necessary;                       (v)   Notice that the Claimant
has a right to request a review of the claim denial and information on the steps
to be taken if the Claimant wishes to request a review of the claim denial; and
                      (vi)   A statement of the participant’s right to bring a
civil action under ERISA Section 502(a) following a denial on review of the
initial denial.                       In addition, in the case of a denial of
Termination Benefits on the basis of the Committee’s independent determination
of the Participant’s Disability status, the Committee will provide a copy of any
rule, guideline, protocol, or other similar criterion relied upon in making the
adverse determination (or a statement that the same will be provided upon
request by the Claimant and without charge).

26



--------------------------------------------------------------------------------



 

              13.3   Review Procedures.                   (a)   Benefit Claims
that do not Require a Determination of Disability. Except for claims requiring
an independent determination of a Participant’s Disability status, a request for
review of a denied claim must be made in writing to the Committee within sixty
(60) days after receiving notice of denial. The decision upon review will be
made within sixty (60) days after the Committee’s receipt of a request for
review, unless special circumstances require an extension of time for
processing, in which case a decision will be rendered not later than one hundred
twenty (120) days after receipt of a request for review. A notice of such an
extension must be provided to the Claimant within the initial sixty (60) day
period and must explain the special circumstances and provide an expected date
of decision.                       The reviewer shall afford the Claimant an
opportunity to review and receive, without charge, all relevant documents,
information and records and to submit issues and comments in writing to the
Committee. The reviewer shall take into account all comments, documents, records
and other information submitted by the Claimant relating to the claim regardless
of whether the information was submitted or considered in the initial benefit
determination.                   (b)   Disability Benefit Claims. In addition to
having the right to review documents and submit comments as described in
subsection (a) above, a Claimant whose claim for Termination Benefits requires
an independent determination by the Committee of the Participant’s Disability
status has at least one hundred eighty (180) days following receipt of a
notification of an adverse benefit determination within which to request a
review of the initial determination. In such cases, the review will meet the
following requirements:                       (i)   The Committee will provide a
review that does not afford deference to the initial adverse benefit
determination and that is conducted by an appropriate named fiduciary of the
Plan who did not make the initial determination that is the subject of the
appeal, nor by a subordinate of the individual who made the determination.      
                (ii)   The appropriate named fiduciary of the Plan will consult
with a health care professional who has appropriate training and experience in
the field of medicine involved in the medical judgment before making a decision
on review of any adverse initial determination based in whole or in part on a
medical judgment. The professional engaged for purposes of a consultation

27



--------------------------------------------------------------------------------



 

                          in the preceding sentence shall not be an individual
who was consulted in connection with the initial determination that is the
subject of the appeal or the subordinate of any such individual.                
      (iii)   The Committee will identify to the Claimant the medical or
vocational experts whose advice was obtained on behalf of the Plan in connection
with the review, without regard to whether the advice was relied upon in making
the benefit review determination.                       (iv)   The decision on
review will be made within forty-five (45) days after the Committee’s receipt of
a request for review, unless special circumstances require an extension of time
for processing, in which case a decision will be rendered not later than ninety
(90) days after receipt of a request for review. A notice of such an extension
must be provided to the Claimant within the initial forty-five (45) day period
and must explain the special circumstances and provide an expected date of
decision.                   (c)   Manner and Content of Notice of Decision on
Review. Upon completion of its review of an adverse initial claim determination,
the Committee will give the Claimant, in writing or by electronic notification,
a notice containing:                       (i)   its decision;                  
    (ii)   the specific reasons for the decision;                       (iii)  
the relevant Plan provisions or insurance contract provisions on which its
decision is based;                       (iv)   a statement that the Claimant is
entitled to receive, upon request and without charge, reasonable access to, and
copies of, all documents, records and other information in the Plan’s files
which is relevant to the Claimant’s claim for benefits;                      
(v)   a statement describing the Claimant’s right to bring an action for
judicial review under ERISA Section 502(a); and                       (vi)   if
an internal rule, guideline, protocol or other similar criterion was relied upon
in making the adverse determination on review, a statement that a copy of the
rule, guideline, protocol or other similar criterion will be provided without
charge to the Claimant upon request.

28



--------------------------------------------------------------------------------



 

              13.4   Calculation of Time Periods. For purposes of the time
periods specified in this Article, the period of time during which a benefit
determination is required to be made begins at the time a claim is filed in
accordance with the Plan procedures without regard to whether all the
information necessary to make a decision accompanies the claim. If a period of
time is extended due to a Claimant’s failure to submit all information
necessary, the period for making the determination shall be tolled from the date
the notification is sent to the Claimant until the date the Claimant responds.  
            13.5   Legal Action. If the Plan fails to follow the claims
procedures required by this Article, a Claimant shall be deemed to have
exhausted the administrative remedies available under the Plan and shall be
entitled to pursue any available remedy under ERISA Section 502(a) on the basis
that the Plan has failed to provide a reasonable claims procedure that would
yield a decision on the merits of the claim. A Claimant’s compliance with the
foregoing provisions of this Article is a mandatory prerequisite to a Claimant’s
right to commence any legal action with respect to any claims for benefits under
the Plan.

ARTICLE 14
Miscellaneous

      14.1   Status of Plan. The Plan is intended to be a “top hat” plan that is
not qualified within the meaning of Code Section 401(a) and that “is unfunded
and is maintained by an employer primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
within the meaning of ERISA Sections 201(2), 301(a)(3) and 401(a)(1). The Plan
shall be administered and interpreted to the extent possible in a manner
consistent with that intent.       14.2   Unsecured General Creditor.
Participants and their Beneficiaries, heirs, successors and assigns shall have
no legal or equitable rights, interests or claims in any property or assets of
the Company. For purposes of the payment of benefits under this Plan, any and
all of the Company’s assets shall be, and remain, the general, unpledged
unrestricted assets of the Company. The Company’s obligation under the Plan
shall be merely that of an unfunded and unsecured promise to pay money or shares
of Common Stock in the future.       14.3   Company’s Liability. The Company’s
liability for the payment of benefits shall be defined only by the Plan and the
Plan Agreement, as entered into between the Company and a Participant. The
Company shall have no obligation to a Participant under the Plan except as
expressly provided in the Plan and his or her Plan Agreement.       14.4  
Nonassignability. Neither a Participant nor any other person shall have any
right to commute, sell, assign, transfer, pledge, anticipate, mortgage or
otherwise encumber, transfer, hypothecate, alienate or convey in advance of
actual receipt, the amounts, if any,

29



--------------------------------------------------------------------------------



 

          payable hereunder, or any part thereof, which are, and all rights to
which are expressly declared to be, unassignable and non-transferable. No part
of the amounts payable shall, prior to actual payment, be subject to seizure,
attachment, garnishment or sequestration for the payment of any debts,
judgments, alimony or separate maintenance owed by a Participant or any other
person, be transferable by operation of law in the event of a Participant’s or
any other person’s bankruptcy or insolvency or be transferable to a spouse as a
result of a property settlement or otherwise.       14.5   Not a Contract of
Employment; No Guarantee of Payment. The terms and conditions of this Plan shall
not be deemed to constitute a contract of employment between the Company and a
Participant. Such employment is hereby acknowledged, subject to applicable state
law, to be an “at will” employment relationship that can be terminated at any
time for any reason, or no reason, with or without cause, and with or without
notice, unless expressly provided otherwise in a written employment agreement.
Nothing in this Plan shall be deemed to give any Participant the right to be
retained in the employment of the Company, or to interfere with the right of the
Company to discipline or discharge the Participant at any time. Nothing in this
Plan shall be deemed to be a guarantee of any right to payment of any particular
form of compensation whether a Participant has elected to defer such
compensation hereunder or not.       14.6   Furnishing Information. A
Participant or his or her Beneficiary will cooperate with the Committee by
furnishing any and all information requested by the Committee and take such
other actions as may be requested in order to facilitate the administration of
the Plan and the payments of benefits hereunder, including, but not limited to,
taking such physical examinations as the Committee may deem necessary.      
14.7   Terms. Whenever any words are used herein in the masculine, they shall be
construed as though they were in the feminine in all cases where they would so
apply; and whenever any words are used herein in the singular or in the plural,
they shall be construed as though they were used in the plural or the singular,
as the case may be, in all cases where they would so apply.       14.8  
Captions. The captions of the articles, sections and paragraphs of this Plan are
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.       14.9   Governing Law. Subject to ERISA and other
applicable federal law, the provisions of this Plan shall be construed and
interpreted according to the internal laws of the State of Delaware without
regard to its conflicts of laws principles.

30



--------------------------------------------------------------------------------



 

      14.10   Notice. Any notice or filing required or permitted to be given to
the Committee under this Plan shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:  
        Vice President, Human Resources
Oxford Health Plans, Inc.
48 Monroe Turnpike
Trumbull, Connecticut 06611           Such notice shall be deemed given as of
the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.           Any
notice or filing required or permitted to be given to a Participant under this
Plan shall be sufficient if in writing and hand-delivered, or sent by mail, to
the last known address of the Participant.       14.11   Successors. The
provisions of this Plan shall bind and inure to the benefit of the Company and
its successors and assigns and the Participant and the Participant’s designated
Beneficiaries.       14.12   Spouse’s Interest. The interest in the benefits
hereunder of a spouse of a Participant who has predeceased the Participant shall
automatically pass to the Participant and shall not be transferable by such
spouse in any manner, including but not limited to such spouse’s will, nor shall
such interest pass under the laws of intestate succession.       14.13  
Validity. In case any provision of this Plan shall be illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining parts
hereof, but this Plan shall be construed and enforced as if such illegal or
invalid provision had never been inserted herein.       14.14   Incompetent. If
the Committee determines in its discretion that a benefit under this Plan is to
be paid to a minor, a person declared incompetent or to a person incapable of
handling the disposition of that person’s property, the Committee may direct
payment of such benefit to the guardian, legal representative or person having
the care and custody of such minor, incompetent or incapable person. The
Committee may require proof of minority, incompetence, incapacity or
guardianship, as it may deem appropriate prior to distribution of the benefit.
Any payment of a benefit shall be a payment for the account of the Participant
and the Participant’s Beneficiary, as the case may be, and shall be a complete
discharge of any liability under the Plan for such payment amount.       14.15  
Court Order. The Committee is authorized to make any payments directed by court
order in any action in which the Plan or the Committee has been named as a
party. In addition, if a court determines (notwithstanding the provisions of
Section 14.4) that a spouse or former

31



--------------------------------------------------------------------------------



 

          spouse of a Participant has an interest in the Participant’s benefits
under the Plan in connection with a property settlement or otherwise, the
Committee, in its sole discretion, shall have the right, notwithstanding any
election made by a Participant, to immediately distribute the spouse’s or former
spouse’s interest in the Participant’s benefits under the Plan to that spouse or
former spouse, subject to Section 3.8, above.       14.16   Payment in the Event
of Taxation. If, for any reason, all or any portion of a Participant’s benefits
under this Plan becomes taxable to the Participant prior to receipt, the
Participant may petition the Committee for a payment of that portion of his or
her benefit that has become taxable. Upon the grant of such a petition, which
grant shall not be unreasonably withheld, the Company shall pay to the
Participant immediately available funds in an amount equal to the taxable
portion of his or her benefit (which amount shall not exceed a Participant’s
unpaid Account Balance under the Plan). If the petition is granted, the tax
liability payment shall be made within ninety (90) days of the date when the
Participant’s petition is granted. Such a distribution shall affect and reduce
the benefits to be paid under this Plan.       14.17   Insurance. The Company,
on its own behalf, and in its sole discretion, may apply for and procure
insurance on the life of the Participant, in such amounts and in such forms as
the Company may choose. The Company shall be the sole owner and beneficiary of
any such insurance. The Participant shall have no interest whatsoever in any
such policy or policies, and at the request of the Company shall supply such
information and execute such documents as may be required by the insurance
company or companies to whom the Company has applied for insurance.       14.18
  Government and Other Regulations. The Plan, and the right of the Company to
offer participation herein and to make payment hereunder in shares of Common
Stock or otherwise, shall be subject to all applicable laws, rules, regulations
and securities exchange requirements. The Plan shall be administered in all
respects to comply with any such applicable laws, rules, regulations and
requirements, including to effect or obtain any and all listings, approvals,
registrations and Participant agreements and representations as the Committee
shall determine to be necessary or desirable.

32



--------------------------------------------------------------------------------



 



Schedule A

Measurement Funds

Pursuant to Section 3.6(d) and subject to Section 3.6(f), the Participant may
elect one or both of the following Measurement Funds:

      Fund Class   Measurement Fund

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Fixed Income Fund*   Merrill Lynch Corporate Government Master Index* Common
Stock Fund   Oxford Health Plans, Inc. Common Stock

* Interest will be credited under this Measurement Fund on a quarterly basis,
based upon the interest rate for this Index as of the end of the previous
quarter.

33